Title: From Thomas Jefferson to James Madison, 28 April 1793
From: Jefferson, Thomas
To: Madison, James



Dear Sir
Philadelphia Apr. 28. 1793.

Yours of the 12th. inst. is received, and I will duly attend to your commission relative to the ploughs. We have had such constant deluges of rain and bad weather for some time past that I have not yet been able to go to Dr. Logan’s to make the enquiries you desire, but I will do it soon. We expect Mr. Genest here within a few days. It seems as if his arrival would furnish occasion for the people to testify their affections without respect to the cold caution of their government. Would you suppose it possible that it should have been seriously proposed to declare our treaties with France void on the authority of an ill-understood scrap in Vattel 2.§.197. [‘toutefois si ce changement &c—gouvernement’] and that it should be necessary to discuss it?—Cases are now arising which will embarras us a little till the line of neutrality be fairly understood by ourselves, and the belligerant parties. A French frigate is now bringing here, as we are told, prizes which left this but 2. or 3. days before. Shall we permit her to sell them? The treaty does not say we shall, and it says we shall not permit the like to England? Shall we permit France to fit out privateers here? The treaty does not stipulate that we shall, tho’ it says we shall not permit the English to do it. I fear that a fair neutrality will prove a disagreeable pill to our friends, tho’ necessary to keep us out of the calamities of a war. Adieu, my dear Sir your’s affectionately

Th: Jefferson

